Citation Nr: 1516825	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-08 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for lumbosacral spine strain (low back disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1980 to October 1996. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

Subsequent to the issuance of the February 2013 statement of the case, the Veteran's representative submitted pertinent private treatment records.  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for his low back disability because the condition had its onset in service.  In support of his claim, he reports that he has continued to suffer from back problems since service.

Service treatment records reflect multiple complaints of and treatment for low back pain beginning in 1985. 

The Veteran was afforded a VA examination in October 2010.  The examiner noted that the initial manifestation was progressive pain with activity.  The pain was intermittent, with remissions.  The Veteran was diagnosed with degenerative joint disease of the lumbar spine and also apparently lumbosacral spine strain.

In a November 2011 medical opinion, the examiner noted that the Veteran had degenerative disc disease and opined it was less likely as not that the Veteran's minor sprain/strain of the lumbar spine that occurred in the military had caused his significant arthritis in his spine.  The examiner stated that the Veteran's condition was most likely a result of his post-military vocation, morbid obesity and aging.  It was also noted that the Veteran's in-service injury was not severe enough to cause significant degenerative disc disease.   

A review of the evidence reflects that the October 2010 VA examiner conducted an evaluation of the Veteran's physical condition at the time and diagnosed the Veteran with degenerative joint disease and also apparently lumbosacral spine strain.  However, in the November 2011 medical opinion report, the examiner provided an opinion regarding the Veteran's degenerative disc disease.  Further, the Board finds that the VA examiner's opinion did not take into account the Veteran's competent report of continuous back problems since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, remand is required for a new VA examination and medical opinion.

Additionally, on remand, records should be requested from the Springfield Neurological & Spine Institute and Dr. Wade M. Ceola.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain treatment records from the Springfield Neurological & Spine Institute and Dr. Wade M. Ceola.

Notify the Veteran of the results of the record requests.  If records are not received from any source, follow the notification procedures of 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for a VA spine examination by an appropriate medical professional to determine the nature and etiology of any low back disability found to be present.  The entire claims file, to include all electronic files, must be reviewed by examiner.  

Identify all of the Veteran's low back disabilities.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any low back disability is related to the Veteran's active service.

In rendering his or her opinion, the examiner should note the lay statements and post-service symptomatology.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

